DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 26 October has been entered. Claim 1 has been amended. Claims 3-4, 6, 8-37 and 39-44 have been cancelled. No claims have been added. Therefore, claims 1-2, 5, 7, 38 and 45 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, 38 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, lines 18-20 recite the “spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section”. The applicant’s specification discloses that “The spray direction may be aligned with the second portion axis. Alternatively, the spray axis may be upwardly angled in the distal direction relative to the second portion axis. The spray axis may be angled upwardly in the distal direction between 10 degrees and 50 degrees relative to the plane perpendicular to the first portion axis. In one embodiment, the spray axis is angled upwardly substantially 30 degrees relative to the plane perpendicular to the first portion axis”, see page 4 lines 29-32 of the applicant’s specification. The drawings show a spray axis 155 which appears to form an angle with the interior surface of the floor section 125b and that the spray axis appears to form an angle with an interior surface of the roof section 180, see figs. 3A and 4. However, neither the drawings nor specification disclose the limitation of the “spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section” and the limitation is considered to be new matter.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daizo (JP 2008-254751 A) in view of Volgyesi (6,116,239 A) and Davies et al. (2005/0061314 A1).
Regarding claim 1, in figures 5-6 Daizo discloses an actuator housing (injector 60) for a metered dose inhaler device, the actuator housing 60 comprising: a substantially hollow tubular first portion (tubular part 66) having a first proximal end (raised bottom 67) and a first distal end (outside step 88); a base portion (step 72) formed at the first proximal end 67, the base portion 72 having a base plane (the base portion is shown to have a base plane, see annotated fig. 6 of Daizo below); a thumb grip provided on an external surface of the first proximal end (the proximal end, which includes a convex bulging external surface, provides the user with a surface where the user uses their thumb to grip the first portion, see the second annotated fig. 6 of Daizo); an actuator seat formed in the base portion 72 (an actuator seat is shown to be formed in the base portion 72, see annotated fig. 6 of Daizo below); an actuator nozzle (nozzle tip 78) formed in the actuator seat and operable for dispensing a spray of metered fluid (the actuator nozzle 78 dispenses metered fluid, see paras. [0009] and [0013]); and a substantially hollow second portion (injection port body 73) having a second proximal end and a second distal end and defining a mouthpiece (injection port 68; the second portion 73 is shown to have a second proximal end and a second distal end, see annotated fig. 6 of Daizo below), the second proximal end being located adjacent the 
Annotated fig. 6 of Daizo

    PNG
    media_image1.png
    406
    481
    media_image1.png
    Greyscale

Second Annotated Figure 6 of Daizo

    PNG
    media_image2.png
    380
    510
    media_image2.png
    Greyscale

Daizo discloses that the inhaler device and the mouthpiece are for used for a variety of different treatments including solutions for the nasal cavities of the user, see para. [0031], the mouthpiece being capable of being placed in the mouth of the user.
	However, if in doubt that the mouthpiece is to be placed within a mouth of a user, in figure 3 Volgyesi teaches that a mouthpiece 16 can be received in either the nose or the mouth of the user or both the nose and the mouth of the user, see col. 8, lines 46-50. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daizo’s mouthpiece to be inserted into the nose or mouth of the user as taught by Volgyesi to allow the user to intake medicament through the nose or the mouth, see col. 8, lines 46-50 of Volgyesi.
If in doubt that the modified Daizo device discloses that the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor 
Additionally, if in doubt that the modified Daizo device discloses that the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section, in figure 3-4 and 6 Davies teaches that an actuator nozzle 20 has an upwardly angled spray (the actuator nozzle 20 shown has an upwardly angle spray that is shown to have a spray axis which would form an angle with the interior surface of the floor section, of the mouthpiece 22 shown in fig. 3, that is greater than an angle formed between the spray axis and an interior surface of the roof section, of the mouthpiece 22 shown in fig. 3, see para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upward .
Claims 1-2, 5, 7, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (3,361,306 A) in view of Volgyesi (6,116,239 A) and Davies et al. (2005/0061314 A1).
Regarding claim 1, in figures 10-12 Grimm discloses an actuator housing (case 81) for a metered dose inhaler device, the actuator housing 81 comprising: a substantially hollow tubular first portion (vertical tubular first portion 71) having a first proximal end and a first distal end (the substantially hollow tubular first portion 71 is shown to have and has a first proximal end, close to the bottom of the actuator housing 81 and a first distal end where a container 22 is inserted, see fig. 11 of Grimm); a base portion (see annotated fig. 11 of Grimm below) formed at the first proximal end (the base portion is shown to be formed at the first proximal end, see the annotated fig. 11 of Grimm below), the base portion having a base plane (see annotated fig. 11 of Grimm below); a thumb grip provided on an external surface of the first proximal end (the proximal end, which includes a concave external surface, provides the user with a surface where the user uses their thumb to grip the first portion, see the second annotated fig. 11 of Grimm); an actuator seat (inclined passageway 86) formed in the base portion (the actuator seat 86 is shown to be formed as part of the base portion, see annotated fig. 11 of Grimm below); an actuator nozzle (nozzle element 83) formed 
Annotated fig. 11 of Grimm

    PNG
    media_image3.png
    451
    647
    media_image3.png
    Greyscale

Grimm discloses that the inhaler device and nasal piece are for a nasal inhaler, the nasal piece being capable of being placed in the mouth of the user.
	However, in figure 3 Volgyesi teaches that a mouthpiece 16 can be received in either the nose or the mouth of the user or both the nose and the mouth of the user, see col. 8, lines 46-50. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm’s mouthpiece to be inserted into the nose or mouth of the user as taught by Volgyesi to allow the user to intake medicament through the nose or the mouth, see col. 8, lines 46-50 of Volgyesi.
	The modified Grimm device discloses that the mouthpiece extends away from the thumb grip such that the second distal end of the mouthpiece is configured to be 
	The modified Grimm device discloses that the actuator nozzle is upwardly angled with respect to the base plane to produce an upwardly angled spray with respect to the base plane and the interior surface of the floor section, wherein the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section (the upwardly angled spray is shown to define a spray axis that forms an angle with the interior surface of the floor section, shown to be a floor angle which appears to be 90 degrees with the spray axis, that is shown to be greater than an angle formed between the spray axis and an interior surface of the roof section and therefore the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section, see the second annotated fig. 11 of Grimm below).
Second Annotated Figure 11 of Grimm
 
    PNG
    media_image4.png
    451
    647
    media_image4.png
    Greyscale

However, if in doubt that the modified Grimm device discloses that the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upward angle of the modified Grimm actuator nozzle to be at angle that produces a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis 
Additionally, if in doubt that the modified Grimm device discloses that the upwardly angled spray defines a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section such that the spray axis exits the second distal end at a location closer to the interior surface of the roof section than the floor section, in figure 3-4 and 6 Davies teaches that an actuator nozzle 20 has an upwardly angled spray (the actuator nozzle 20 shown has an upwardly angle spray that is shown to have a spray axis which would form an angle with the interior surface of the floor section, of the mouthpiece 22 shown in fig. 3, that is greater than an angle formed between the spray axis and an interior surface of the roof section, of the mouthpiece 22 shown in fig. 3, see para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upward angle of the modified Grimm actuator nozzle to be at angle that produces a spray axis that forms an angle with the interior surface of the floor section that is greater than an angle formed between the spray axis and an interior surface of the roof section as taught by Davies to produce a metered spray of medicament an angle that is more convenient for the user, see para. [0027] of Davies.
Regarding claim 2, the modified Grimm device discloses that the outer profile of the roof section defines an upward angle between 10 degrees and 40 degrees relative 
Regarding claim 5, the modified Grimm device discloses that the actuator seat is angled with respect to the base plane to produce the upwardly angled actuator nozzle (the actuator seat 86 is angled upwardly such that the actuator nozzle 83 is also angled upwardly, see annotated fig. 11 of Grimm above and col. 5, lines 54-61 of Grimm).
Regarding claim 7, the modified Grimm device discloses a cross-piece formed at a first end of the outer profile of the roof section, wherein the first end of the outer profile of the roof section is adjacent the second proximal end of the mouthpiece (a cross-piece is shown to be formed at a first end of the outer profile of the roof section with the first end of the outer profile of the roof section being shown to be be adjacent to the second proximal end, see the annotated fig. 11 of Grimm above).
Regarding claim 38, in figures 3 and 11 of Grimm, the modified Grimm device discloses a metered dose inhaler device comprising a canister (container 22) having a metering valve (metering dispensing valve 34), and an actuator housing 81 according to claim 1 (see the rejection of claim 1 above), the metering valve 34 being operable for engaging with the actuator seat 86 formed in the base portion of the actuator housing 81 (the metering valve 34 engages with the actuator seat 86 via valve stem 44 to dispense a metered amount of fluid, see col. 1, lines 32-41 and col. 2, lines 41-57 of Grimm).
Regarding claim 45, the modified Grimm device discloses that the substantially hollow second portion is substantially conical in shape with the second distal end having an end face that has a greater diameter than the second proximal end thereof (the .
Response to Amendment
The arguments, in the remarks filed 26 October 2021, to newly added claim limitations in claim 1 have been addressed in the above rejections.
Applicant's arguments, see the remarks filed 26 October 2021, have been fully considered but they are not persuasive. 
On page 7 lines 1-7 and page 8 lines 7-11, applicant argues: “As stated, there is a line that is not shown in FIG. 3A that bisect the actuator nozzle 145 and the mouthpiece end face plane 190. This unshown line therefor provides a reference point where the angle from the unshown line to the interior surface of the floor section is equal to the angle from the unshown line to the interior surface of the roof section. Inherently, if the actuator nozzle is then angled upwards relative to that line as described in the specification and as shown as line 155 in FIGS. 3A and 4, this means the angle from line 155 to the interior surface of the floor section is greater than the angle from line 155 to the interior surface of the roof section … The specification explicitly states that line 155 is angled upwardly from such unshown line, which one of skill in the art would implicitly understand to mean that the angle between spray axis 155 and the interior surface of the floor section is greater than the angle between spray axis 155 and the interior surface of the roof section”.

Annotated fig. 3A of applicant’s drawings


    PNG
    media_image5.png
    595
    744
    media_image5.png
    Greyscale

On page 12 line 10 to page 13 line 8 and page 17 lines 4-12, applicant argues: “Applicant respectfully submits that Daizo, taken alone or in view of Davies, provides no support for any assertion that an upwardly angled spray axis that is closer to the roof than the floor of the mouthpiece as recited in claim 1 is "comfortable for the user" as presented in the Office Action. In particular, no portion of Daizo (or Davies) is cited as support for the assertion that that an upwardly angled spray axis that is closer to the roof than the floor of the mouthpiece as recited in claim 1 is "comfortable for the user." In view of the lack of any support for the assertion that a spray axis that is angled upwardly within a mouthpiece as recited in claim 1 is comfortable for a user, Applicant respectfully submits that this rejection is effectively based on inherency, i.e., that it is 
	However, the benefit of comfort, due the modification that provides the upwardly angled spray axis as recited in the rejection above, is an observed benefit, by one of ordinary skill in the art, based on the design and configuration of the upwardly angled spray axis taught by Davies. The rejection does not include or state that the observed benefit was considered based on inherency of the design. The Davies device discloses that an inhaler that provides a design configured to be optimized for use with either the lungs or nasal cavity of the user, see para. [0027] of Davies. As such the Davies device provides a deliberately optimized design that one of ordinary skill in the art would understand provides an inhaler with an upwardly angle spray axis, the upward angle designed to accommodate both the mouth and nasal cavity of the user, that is comfortable to use regardless of the desired placement of the mouthpiece. The benefit 
	On page 15 lines 1-4 and page 16 lines 10-14, applicant argues: “In fact, when compared using the "Reference Length" features provided in the annotated version of Figure 11 (both of which have an identical length), it appears that, as drawn, the distance between the spray axis and the interior surface of the floor section may be slightly smaller than the distance between the spray axis and the interior surface of the roof section … Whether the spray axis is closer to the floor section or merely centered between the floor section and the roof section in Grimm, claim 1 requires that the spray axis be closer to the roof section than the floor section and this feature is not taught or suggested in Grimm. As Grimm does not teach or suggest any angle between the alleged spray axis and the alleged interior surface of the roof section, it does not teach or suggest each element of independent claim 1”.

Third annotated fig. 11 of Grimm

    PNG
    media_image6.png
    102
    299
    media_image6.png
    Greyscale
 

However, as recited above, the Davies device discloses that an inhaler that provides a design configured to be optimized for use with either the lungs or nasal cavity of the user, see para. [0027] of Davies. The correct orientation angle for discharge of the spray provides the “convenience” as suggested by para. [0027] of Davies, however, the optimization for the correct orientation angle includes the Davies reference’s deliberate design choice to include the spray axis at the shown upward angle is therefore the reason why such a correct orientation angle is convenient for the user. Therefore, the rejection as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785